UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4027


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO DENARD TORRENCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00199-WO-1)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Angela H. Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Denard Torrence appeals his conviction for brandishing a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (2012). He

contends that his § 924(c) conviction is invalid because the residual clause in

§ 924(c)(3)(B) is unconstitutionally vague and Hobbs Act robbery is not a crime of

violence under the force clause in § 924(c)(3)(A). Although the Supreme Court has

invalidated the residual clause, United States v. Davis, 139 S. Ct. 2319, 2336 (2019), this

Court has held that Hobbs Act robbery is a crime of violence under the force clause, United

States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Torrence’s § 924(c) conviction is

therefore valid, and we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2